DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because of following informalities:
The abstract contains phrases, “embodiments of the present disclosure” (line 1), “For example, embodiments” (line 2) and “other embodiments may be described and claimed” (last two lines) which can be implied.  See MPEP § 608.01(b).
Appropriate correction is required.

Claim Objections
Claims 1-10 are objected to because of the following informality:  
Claim 1 recites, “encode data” (line 6). It is suggested to replace it with “encode the data” for clarity. Claim 6 is objected to at least based on a similar rational applied to claim 1.
Claims 2-5 and 7-10 are also objected to since they are directly or indirectly dependent upon the objected claims, as set forth above. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites, “determine a minimum communication range ... as a longest communication range ...” (lines 3-5). It is unclear in what relationship “a minimum communication range” and “a longest communication” are associated with each other and they are connected with “determine”.  Does it mean that “a longest communication range (of corresponding minimum communication ranges of the multiple logical channels) is determined to be “a minimum communication range for a MAC PDU”? Claim 6 is rejected at least based on a similar rational applied to claim 1. For the sake of examination purpose only, it is interpreted as best understood.
Claims 2-5 and 7-10 are also rejected since they are directly or indirectly dependent upon the rejected claims, as set forth above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mallick et al (US Publication No. 2022/0007231). 

Note that Mallick claims priority of US Provisional Application No. 62/877802 filed on 07/23/2019, thus Mallick is qualified as a prior art under 102(a)(2) for the instant application with the effective filing date 11/06/2019. 

Regarding claim 1, Mallick teaches, one more non-transitory computer-readable media (NTCRM) having instructions, stored thereon, that when executed by one or more processors cause a user equipment (UE) to [FIG. 5; its related descriptions; ¶0131-0134, memory storing instructions, that when executed by processor, cause UE to perform action(s)] (see US Prov. App. No. 62/877802; ¶0080-0081): 
determine a minimum communication range for a medium access control (MAC) protocol data unit (PDU) with data from multiple logical channels (LCHs) as a longest communication range of the LCHs in the MAC PDU [FIGS. 4 and 7; its related descriptions; ¶0008, 0071, 0100-0102, 0105-0106 and 0166-0167, (UE) determines highest/longest MCR (among the SL LCHs included in the MAC TB) for transmitting the MAC TB (note that the transport block (TB) is associated with MAC PDU) into which data from multiple SL LCHs are multiplexed] (see US Prov. App. No. 62/877802; ¶0034, 0070 and 0083); and 
encode data associated with the LCHs for transmission based on the determined minimum communication range [FIG. 7; its related descriptions; ¶0008, 0071, 0100-0102, 0105-0106 and 0166-0167, (the processor of UE) controls the transceiver 525 to transmit the MAC TB according to the determined longest MCR among the SL LCHs included in the MAC TB; further see, ¶0041 receiver UE “successfully decodes the corresponding TB”, which thus implies that transmitter UE would encode the TB/data in transmitting it; further note that the transmitting of data over radio communication network disclosed in Mallick requires encoding of the data] (see US Prov. App. No. 62/877802; ¶0034, 0070 and 0083).  

Regarding claim 2, Mallick teaches, all the limitations of claim 1 as set forth above. Mallick further teaches, wherein the data is transmitted on a sidelink channel [FIG. 7; its related descriptions; ¶0008, 0071, 0100-0102, 0105-0106 and 0166-0167, note that the TB/data is transmitted via side link (SL)] (see US Prov. App. No. 62/877802; ¶0034, 0070 and 0083).  

Regarding claim 3, Mallick teaches, all the limitations of claim 1 as set forth above. Mallick further teaches, wherein negative-only acknowledgement is to be used for hybrid automatic repeat request feedback (HARQ) associated with the data [¶0043, according to SL HARQ feedback Option 1, the Receiver UE (i.e., target UE) transmits HARQ-NACK on PSFCH if it fails to decode the corresponding TB after decoding the associated PSCCH and transmits no signal on PSFCH otherwise (i.e., the Rx UE does not transmit HARQ-ACK (i.e., negative-only acknowledgement; note that positive acknowledgement is not transmitted) on PSFCH if it successfully decodes the corresponding TB)] (see US Prov. App. No. 62/877802; ¶0065).  

Regarding claim 4, Mallick teaches, all the limitations of claim 1 and particularly, “the instructions are further to cause the UE” as set forth above. Mallick further teaches, map the data from the MAC PDU to one or more transport blocks for the transmission [FIG. 7; its related descriptions; ¶0008, 0071, 0100-0102, 0105-0106 and 0166-0167, (the processor of UE) controls the transceiver 525 to transmit the MAC TB according to a longest MCR among the SL LCHs included in the MAC TB; note that transmitting of data from the MAC PDU requires mapping it to at least one TB)] (see US Prov. App. No. 62/877802; ¶0034, 0070 and 0083).  

Regarding claim 5, Mallick teaches, all the limitations of claim 4 and particularly, “the instructions are further to cause the UE” as set forth above. Mallick further teaches, wherein the UE is a vehicle-to-everything (V2X) UE [¶0046, the UE is based on V2X application] (see US Prov. App. No. 62/877802; ¶0080).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.	
Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Mallick et al (US Publication No. 2022/0007231) in view of Babaei et al (US Publication No. 2017/0353972).
 
Regarding claim 6, Mallick teaches, one or more non-transitory computer-readable media (NTCRM) having instructions, stored thereon, that when executed by one or more processors cause a user equipment (UE) to [FIG. 5; its related descriptions; ¶0131-0134, memory storing instructions, that when executed by processor, cause UE to perform action(s)] (see US Prov. App. No. 62/877802; ¶0034, 0070 and 0083): 
determine ... a minimum communication range for a MAC protocol data unit (PDU) for multiple logical channels (LCHs) as a longest communication range of the LCHs in the MAC PDU [FIGS. 4 and 7; its related descriptions; ¶0008, 0071, 0100-0102, 0105-0106 and 0166-0167, (UE) determines highest/longest MCR (among the SL LCHs included in the MAC TB) for transmitting the MAC TB (note that the transport block (TB) is associated with MAC PDU) into which MAC SDUs (i.e., data) of multiple SL LCHs are multiplexed] (see US Prov. App. No. 62/877802; ¶0034, 0070 and 0083); and 
use the minimum communication range in a physical layer of the UE [FIG. 7; its related descriptions; ¶0008, 0071, 0100-0102, 0105-0106 and 0166-0167, (the processor of UE) controls the transceiver 525 to transmit the MAC TB according to a longest MCR among the SL LCHs included in the MAC TB; note that the transmitting of the MAC TB occurs in a transceiver 525/physical layer] (see US Prov. App. No. 62/877802; ¶0034, 0070 and 0083).   
Although Mallick teaches, “determine ... a minimum communication range ... ; and use the minimum communication range in a physical layer of the UE” as set forth above, Mallick does not explicitly teach (see, emphasis), determine, by a medium access control (MAC layer), a parameter and provide the parameter to a physical layer.   
However, the feature “determine, by a medium access control (MAC) layer, a parameter and provide the parameter to a physical layer” is a known technique in the field Applicant’s endeavor, e.g., telecommunication art.
In particular, Babaei teaches, determine, by a medium access control (MAC layer), a parameter and provide the parameter to a physical layer [¶0171, MAC layer determines LBT priority/parameter and indicate it to the PHY layer].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the system of Mallick with “determine, by a MAC layer, a parameter and provide the parameter to a physical layer” taught by Babaei to reach the claimed invention as set forth above. Since one having ordinary skill in the art could have recognized that applying the known technique taught by Babaei into the system of Mallick would have yield predictable results and/or resulted in the improved system, such a modification (or application) would have involved the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 7, Mallick in view of Babaei teaches, all the limitations of claim 6 and particularly, "the instructions, when executed, are further to cause the UE" as set forth above. Mallick further teaches, encode, by the physical layer, data associated with the LCHs for transmission based on the determined minimum communication range [FIG. 7; its related descriptions; ¶0008, 0071, 0100-0102, 0105-0106 and 0166-0167, (the processor of UE) controls the transceiver 525 to transmit the MAC TB according to the determined longest MCR among the SL LCHs included in the MAC TB; further see, ¶0041 receiver UE “successfully decodes the corresponding TB”, which thus implies that transmitter UE would encode the TB/data in transmitting it; further note that the transmitting of data by controlling the transceiver  over radio communication network disclosed in Mallick requires encoding of the data in the physical layer] (see US Prov. App. No. 62/877802; ¶0034, 0070 and 0083).  

Regarding claim 8, Mallick in view of Babaei teaches, all the limitations of claim 6 as set forth above. Mallick further teaches, wherein the data is transmitted on a sidelink channel [FIG. 7; its related descriptions; ¶0008, 0071, 0100-0102, 0105-0106 and 0166-0167, note that the TB/data is transmitted via side link (SL)] (see US Prov. App. No. 62/877802; ¶0034, 0070 and 0083).  

Regarding claim 9, Mallick in view of Babaei teaches, all the limitations of claim 6 as set forth above. Mallick further teaches, wherein negative-only acknowledgement is to be used for hybrid automatic repeat request feedback (HARQ) associated with the data [¶0043, according to SL HARQ feedback Option 1, the Receiver UE (i.e., target UE) transmits HARQ-NACK on PSFCH if it fails to decode the corresponding TB after decoding the associated PSCCH and transmits no signal on PSFCH otherwise (i.e., the Rx UE does not transmit HARQ-ACK (i.e., negative-only acknowledgement; note that positive acknowledgement is not transmitted) on PSFCH if it successfully decodes the corresponding TB)] (see US Prov. App. No. 62/877802; ¶0065.  

Regarding claim 10, Mallick in view of Babaei teaches, all the limitations of claim 6 as set forth above. Mallick further teaches, wherein the UE is a vehicle-to-everything (V2X) UE [¶0046, the UE is based on V2X application] (see US Prov. App. No. 62/877802; ¶0034, 0070 and 0083).

Conclusion
The prior art made of record and not relied upon are considered pertinent to applicant's disclosure. 
Wang et al (US Publication No. 2022/0022228) [¶0012-0018]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JONG KIM whose telephone number is (571)270-3216.  The examiner can normally be reached on 7:30am-5:30pm(M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K./Examiner, Art Unit 2469                                                                   
                                                                                                                                     
                                  /Ian N Moore/                                   Supervisory Patent Examiner, Art Unit 2469